EU partnership in the Horn of Africa (debate)
The next item is the report by Filip Kaczmarek, on behalf of the Committee on Development, on the Horn of Africa: EU Regional political partnership for peace, security and development.
rapporteur. - (PL) Madam President, this report on the strategy of the European Union in Africa, and the EU political partnership in the horn of Africa will be the European Parliament's response to the European Commission's communiqué of last November. The purpose of that communiqué was to create a regional political partnership in the Somalian peninsula as the basis for a comprehensive approach to preventing conflict in the region. It is based on the assumption that without lasting peace there can be no development, and without development there can be no lasting peace.
There were two reasons for selecting this region as a test case for EU regional strategy in Africa. The first was the strategic importance of the region for the EU, and the second was the great political complexity of the three main conflicts in the region, which are interlinked; the conflicts in Sudan, Ethiopia, Eritrea and Somalia, where a regional approach is probably the only way of resolving the conflicts. In other words, nothing can be resolved until everything has been resolved.
The strategy proposed by the Commission is based on a comprehensive approach to preventing conflicts in the horn of Africa aiming to tackle the underlying causes of the instability in the short and medium term both at national and at regional level, and to bring about closer regional cooperation. You may, however, justifiably wonder whether this is possible in a region where five out of seven states are in conflict with their neighbours, where each conflict spawns another, where one country has been incapable of functioning normally in the last 15 years, and where an extremely high percentage of the population lives in poverty. Is cooperation through regional partnership the cure to all the ills of such complex and mutually interlinked problems? It is my firm belief that it is worth trying, and that despite certain shortcomings in the Commission's communiqué, some of which were difficult to avoid, and which we address in the report (an example is greater involvement of MEPs and of the Africans themselves in drawing up the common strategy), we should agree on the four main legs of this strategy, which are that sustainable development is impossible without peace and vice-versa, that without the effective participation of African regional institutions there can be no lasting peace, that the regional perspective - that is, regional understanding - is necessary to resolve particular local conflicts, and that regional integration initiatives will be successful if they focus on common challenges rather than on a list of present conflicts. Regional integration must concentrate on issues such as water resources, desertification, food security, and not simply on ethnic divisions and conflicts. Furthermore, the European Union has a key role to play by importing its own tried-and-tested model of integration which has effectively brought lasting peace and which, in the context of the present 50th anniversary of the EU, is, in my view, particularly important.
I am clearly aware that both the communiqué of the Commission and the present report of the European Parliament is only the beginning of the process, and that the ultimate aim is to develop a regional strategy for the region. It should also be borne in mind that specific Member States are conducting their own activities in the horn of Africa, and the report is therefore directed not just at the European Commission, but at Member States as well.
The aim of the report is to flesh out the ideas of the Commission's communiqué, and I would like to stress particularly that it is important to avoid wishful thinking and cobbling together institutions. In my opinion, we should rely on existing initiatives and tested ideas. We need to appoint a special representative of the European Union for the horn of Africa to deal with the major questions that the report raises. This will help avoid duplication, allow deeper analysis and make it possible to pursue minimum political aims in individual countries. We must make full use of dialogue based on Article 8 of the Cotonou Memorandum, cooperation between Parliament and the Commission on creating a common strategy with the involvement of Africa, and searching for African solutions and strengthened African organisations.
I would also like to thank all those who contributed to this report: the MEP from the Committee on Development, the secretariat of the Committee on Development, the shadow rapporteur, the German presidency and the experts and non-governmental organisations with which we were in constant dialogue.
Madam President, ladies and gentlemen, in his report, Mr Kaczmarek shares for the most part the Commission's analysis concerning the need for a comprehensive regional approach. The ideas put forward by Mr Kaczmarek concerning the path to be followed confirms most of the priorities proposed by the Commission, especially with regard to functional cooperation and regional cooperation.
The resolution and prevention of conflicts in the Horn of Africa is not, from our point of view, possible except by means of action at two levels. The first level concerns the standard way of mediation and diplomatic action. The current situation in the Horn quite obviously demands far more vigorous and, I might add, far more unanimous, action, from the entire international community. The second level concerns a structuring action for the prevention of conflicts in the medium term. The aim is to tackle from the root the problems that affect the countries in the region by addressing common development problems that also have an impact in terms of security and stability.
It is this second way that is proposed in the regional strategy for the Horn of Africa, which the Commission presented in its communication of October 2006. I wish to make it clear that the primary aim of the communication is to provide a political framework that recognises the nature of the challenges posed in the region of the Horn and identifies the main routes possible for action by the European Union.
The communication identifies three priorities for intervention. Firstly, to act on the national problems that have regional ramifications; secondly, to tackle regional and transversal problems that are sources of conflicts and instability; and, finally, to foster regional integration. Precisely as the report emphasises, it is important for there to be genuine ownership, a proper political ownership of this strategy not only on the part of the countries of the Horn, but also at European level. That is why we appreciate for its true value the involvement of the European Parliament on this issue and the report by Mr Kaczmarek.
Since the Commission communication was presented last October, I have followed with great interest Parliament's debates on the regional strategy for the Horn and I also personally took part, last February, in the debate within the Committee on Development. Positive discussions have also taken place at the level of Council working parties since October.
It is, in fact, a progressive process that we want to create, and not to impose. The important thing is that the process has now been started, with the support of the Heads of State or Government in the region. The Commission already organised, on 23 April, a conference with the personal representatives of the Heads of State or Government. This meeting was very positive and promising.
This wide-ranging and intense consultation process enables us to enter confidently and in good order into the realisation phase. We are therefore on the right track. The report that you will adopt tomorrow will be a very important support and, of course, a source of inspiration and direction when it comes to conducting the dialogue that will take place over the next few months.
I should like to point out that the regional programming for the 10th European Development Fund for the Horn will naturally be largely determined by the results of this process of identifying priority actions. I should also like to point out that the strategy for the Horn proposed by the Commission is not intended to supplant the strategies prepared in the context of the 10th European Development Fund. It is there, in a way, to supplement them. Likewise, it will not replace the necessary parallel action for resolving crises and conflicts, which must continue at the political and diplomatic level, as I stressed at the beginning of my speech.
I therefore fully subscribe to the report's recommendations in relation to governance and to the strengthening of the political dialogue. There are two points in the report that also seem to me very important but that go beyond the regional framework of the Horn and of the proposed strategy: the Joint European Union-Africa strategy and the African peace and security architecture.
I could respond on these two points also, as well as tackle other subjects relating to the Horn of Africa and to the actions that we could take there, but the speaking time prevents me from doing so. However, I shall perhaps have the opportunity to return to these subjects later, when I respond to your comments.
on behalf of the PSE Group. - Madam President, thank you very much to Mr Kaczmarek and to the Commissioner for his response to the report.
In the Horn of Africa, one hardly knows where to begin, because what we see is a lethal cocktail of conflict and poverty, where the rule of law barely exists, where there is no concept of democracy and human rights and where five out of seven of the countries of the region are in conflict with their neighbours. So, as the rapporteur says, there can be no real security and there can be no developments without peace. The key issues are related to building peace, preventing conflict and resolving conflict. Those are the central elements in the report.
It is very important to point out that, as the Commissioner is very well aware, in other regions of Africa, for example West Africa - I was recently in Côte d'Ivoire - and in the Great Lakes area, we are now seeing peace breaking out. But the Horn of Africa stands out as the one region where we have not been able to grapple with conflict management and prevention. Certainly, the idea of an envoy and other suggestions are very welcome indeed.
What we see are the worst examples of conflict. In Darfur, the UN says that some 200 000 people have died and two million have been displaced since that conflict began in 2003. The Government of Sudan continues to ignore efforts at mediation, including from the UN Secretary-General. The border disputes between Eritrea and Ethiopia remain unresolved. The Government of Ethiopia continues to break international law as far as that is concerned. The leaders of Eritrea and Ethiopia refuse to give the people the right to choose their own government and to respect elections, as has been the case in Ethiopia. Now we see intense fighting in Somalia, where about a thousand people have died and where Ethiopian troops have been very active, fighting on behalf of the transitional government in Somalia, but of course - as we all have to acknowledge - with covert assistance from the United States. The Eritreans, meanwhile, back the Islamist militias.
I have written to the Commissioner on this subject and would still like to ask him why it is that we have offered such support to the transitional government in Somalia and why we are not asking serious questions about the bloody process which we are apparently continuing in many ways to tolerate. There is a humanitarian catastrophe looming in Somalia and we are still not holding those responsible in the transitional government accountable for their actions. Why, Commissioner, are we not asking questions? Is it political expediency that prevents us from doing that? Why is it that the Ethiopians do not leave? Why is it that security cannot be established? Why is there no genuine power sharing, and is the EU insisting that moderates in the Islamic courts must be involved in any possible solution in Somalia?
Finally, I have to ask whether the EU is serious about state-building in the Horn of Africa or whether we are actually focusing on other priorities. May I suggest that the other priorities in the Horn of Africa are the so-called war against terror?
on behalf of the ALDE Group. - (LT) In its communiqué 'EU strategy for Africa: EU regional policy of partnership for peace, security and development in the Horn of Africa', which appeared in 2006, the Commission shows its inability to find ways to solve the problems in the Horn of Africa when it states that without long-term peace there will be no development, and without development there will be no long-term peace. This is a vicious circle. Both factors need to occur at once; but as we see, in reality, this is not plausible. In the Horn of Africa, neither the African Strategy nor Articles 8 and 11 of the Kotonu Agreement are working. Regional instability and military conflicts, in which more than one country is taking part, particularly the savage situation in Darfur, show that a special crisis management model is needed for the Horn of Africa, which would include the elimination of military conflict hotspots and the creation of peaceful economic, social and political life.
The EU provides more than 55% of the world's development cooperation humanitarian aid. With military activities taking place in the Horn of Africa, it is not really possible to assess what humanitarian aid is needed, when it should start and when it should end, and when it will be possible to get on with achieving the true goals of development cooperation policy, namely the implementation of the Millennium Goals and the reduction of poverty in the countries of the Horn of Africa. I would like to emphasise that the EU must coordinate its support and actions in the Horn of Africa with other countries such as, for example, China, India and the USA, which have economic interests in the countries of the Horn of Africa. Otherwise, there is little likelihood of any real progress in the creation of peace and security in this region. These countries, likewise the United Nations and other organisations, together with the EU, must create a special model of crisis management for the Horn of Africa.
(PL) Madam President, first of all I would like to congratulate Mr Kaczmarek for preparing this report. It is quite a difficult and important report, about an area where the European Union has not yet promoted itself much. The area in question is the Somali peninsula, whose countries are in a constant state of conflict, a territory where it is difficult to talk of rule of law, democratic institutions or human rights. It is one of the least developed regions in the whole world.
The most important thing for the European Union at the present time is to build institutions that would guarantee an end to armed conflict in the peninsula, that would protect a minimum of human rights and would lead to governments based on rule of law.
Madam President, I would like to recall the great political traditions, the great traditions of the model of development that followed World War II, which accompanied the fight against colonialism by the countries of Europe and the United States in the establishment of new states and democracies in areas that had previously been colonised. Perhaps issues such as nation-building, establishing national institutions and strong governments capable of guaranteeing rule of law are the underlying response that the European Union should be making.
I wholeheartedly agree with Mr Kaczmarek's proposals such as setting up a special representative of the European Union for the Somali peninsula, and EU assistance to African countries to establish regional institutions of cooperation.
Madam President, honourable Members, my reply will be a relatively brief one, although a whole debate would be needed, of course, to deal with the question.
While I do, of course, endorse the analyses and judgments that I have heard on the subject of the democratic credentials of certain countries in the Horn of Africa, I am a little bit more cautious about the involvement of the Commission and of the European Union.
Today, the Horn of Africa is a region of which it can be said that the Commission is wholly committed to it, and it is without doubt the region to which I myself devote most time. Mrs Kinnock was, of course, talking about Ethiopia, and she was quite right to do so, for there is a problem with it in international law, one that, I might add, I am continually raising with its prime minister when I am in contact with him in the course of my work on bilateral relations, one on which, indeed, I am working on a virtually daily basis. I carry the messages that have to be carried, particularly where political prisoners are concerned. I also know that efforts are being made by people at a very high level to move this issue forward.
Turning to Somalia, let me say that I am astonished that it should be said that we were not saying anything to the transitional government, and I would point out that I was literally obliged to make available EUR 15 million to the Ugandan stabilisation force in Somalia, virtually without conditions attached, even though I had been completely opposed to this if the principle of inclusivity were not adhered to from the outset. After we had made our position clear, and I had imposed that condition, President Youssouf promised us that he would organise a national congress of reconciliation. We are still waiting for it. Since, then, a debate such as this one is suited to this purpose, I have to tell you that if, in Somalia, things are not going well, or moving forward at a good pace, it is for two essential reasons.
The first is that the conflict in Somalia, and the issue of Somalia, are not being considered in the context of the Horn of Africa as a whole, and that Somalia, in a number of cases, has become a battlefield for conflicts between outsiders, and that is indeed the case; the difference between Ethiopia and Eritrea touches upon the Somalia question.
Failure to move forward, failure to find a solution, is also for a second reason, of which Mrs Kinnock has given examples. In the international community, there are two points of view. Try as one might to pretend that there is only one, the fact of the matter is that there are two points of view to be found in the international community, the first of which tends to be held by the European Union, and the second by the United States. Whenever one of the big players in the international community chooses, as a matter of preference, what we shall call a strategy of privileged partnership with another, and when we are invited by our own Member States to match it exactly with the other international partners - as someone has just done - we do find ourselves, in a number of cases, following behind, and so I would say that we are thus not in a position to act in a truly autonomous manner, on the basis of how we ourselves see things and relying on our own judgment. That is the truth of the matter. I no longer want that state of affairs to be tolerated, since it really is too easy to say to someone, 'you are not doing enough, you have to organise coordination with our partner, that is to say, with the United States.' I am not criticising the United States - who have the right to their own strategy - but I do think that if the European Union were able, from time to time, to have greater strategic autonomy and more independence in these matters, we would, without a doubt, be much more effective.
This is what I wanted to tell you; perhaps I might also tell you that what I have been doing over the past few months, particularly where political dialogue is concerned, has been, in essence, devoted to the Horn of Africa. The reason why I present this strategy - by means of a report that applies it and is excellent by the way - is precisely because I think that the European Union is not entitled to refrain from taking the initiative in this matter and because I tell myself that the situation is so complex and so difficult that we have to start by trying to get all the stakeholders around one negotiating table in order to sort out the problems that they have in common, and to find common solutions, all with the object of putting them in a position where there is a prospect of dialogue - a dialogue that is something different from discussing without calling a halt to the conflicts between them. In other words, let us open up the prospect of something being done about infrastructure, about food safety, about drought, about pastoralism, about water, about all these issues in which they have a common interest, and then, perhaps, there might be a chance of doing something about political matters.
This is what I wanted to say; it is true that we have to coordinate our actions with the other major decision-makers. I think that very sincerely, but I also think that we need, from time to time, to take up our own position on such matters as Somalia. I do think that, if we had been able to take our ideas to their logical conclusion and say 'we will not give a cent for this stabilisation force until such time as the National Reconciliation Congress is up and running', we would have been in a much stronger position.
I will also say - and it is on this point that I will finish - that I have also sent a letter, couched in extremely precise and strong terms, to President Youssouf in order to remind him of his commitment to inclusivity in resolving this conflict.
The debate is closed.
The vote will take place tomorrow, Thursday.